Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1101
                       Lower Tribunal No. 16-27509
                          ________________


                          Zoraida Suastegui,
                                  Appellant,

                                     vs.

                     Yolanda M. Suastegui, etc.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Feiler & Leach, P.L., and Martin E. Leach, for appellant.

     Quesada Valdes, PLLC, and G. Frank Quesada, for appellees.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.